Citation Nr: 1642583	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-29 190	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for thoracolumbar degenerative disc disease with degenerative joint disease at L5-S1, to include as secondary to service-connected bilateral knee disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran filed a notice of disagreement (NOD) with that determination in August 2012 and a statement of the case (SOC) was issued in October 2012.  In October 2012, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  In January 2015, the Board remanded the claim for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed his spine disability secondary to his service-connected knee disabilities.  See, e.g., Hearing Transcript, 6 (June 30, 2014) (Virtual VA).  Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; (2) an already service-connected disability; and (3) that the disability for which secondary service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has been diagnosed with multiple spine disabilities, to include multilevel degenerative disc disease of the thoracic and lumbar spine and mild degenerative joint disease of the L5-S1 facets.  See VA examination, 28 (May 14, 2012) (VBMS).  The Veteran has also been service-connected for his knee disabilities.  See Rating Decision Codesheet, 1 (Aug. 20, 2014) (VBMS).  This satisfies the first two elements of secondary service connection.  Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding the final element, causation or aggravation, the Board notes that the Veteran received a VA examination of his spine in May 2012.  The examiner concluded that the Veteran's spine disabilities were not caused by his service-connected knee disabilities.  See VA examination, 28 (May 14, 2012) (VBMS).  A fair reading of the examiner's report in its entirety leaves the reasonable impression that he placed significant weight on the Veteran's apparently normal gait in arriving at his conclusion.  See VA examination, 28 (May 14, 2012) (VBMS) (noting "no evidence of antalgic gait"); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012) (medical reports "must be read as a whole").  Notably, the VA examiner also did not address whether the Veteran's knee disabilities aggravated his low back disability.  See VA examination, 1-58 (May 14, 2012) (VBMS); see also Allen, 7 Vet. App. at 448 (aggravation may also establish secondary service connection).

In the months following his VA examination, the Veteran received additional treatment for his lumbar spine disability.  In July 2012, the VA treatment provider noted that the Veteran "walks funny because of knees hurting" and indicated "antalgic" gait.  See VA Treatment Records, 1-2 (Sept. 21, 2012) (VBMS).  After considering the impact that the Veteran's gait had on the 2012 VA examiner's opinion, the new evidence indicating abnormal gait, and the fact that the 2012 VA examiner did not address the question of aggravation, the Board finds that additional medical opinion is necessary to fairly adjudicate the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative medical opinions are factually accurate); see also Barr v. Nicholson,  21 Vet. App. 303, 311-12 (2007) (once VA provides an examination, it must provide an adequate one).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination to address the claim of service connection for a lumbar spine disability.  The electronic record must be made available for review by the examiner.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions as to whether it is at least as likely as not (50 percent or higher degree of probability) that a lumbar spine disability is causally related to OR aggravated by the service-connected knee disabilities, to include by way of an altered gait pattern. 

2.  After the above development has been accomplished, readjudicate the Veteran's claim.  If the determination of the claim remains unfavorable, the AOJ should furnish the Veteran a supplemental statement of the case and give him an appropriate opportunity to respond before this case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


